Citation Nr: 1438912	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The above stated issue has previously been characterized as entitlement to service connection for PTSD, given the evidence of record (including diagnoses of PTSD and major depressive disorder) the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2004.  There was no Axis I diagnosis at the time of the examination, so no etiological opinion was provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA treatment records indicated that the Veteran was diagnosed with both major depressive disorder and PTSD on Axis I.  The Veteran previously claimed service connection for PTSD only; however, the diagnosis of major depression disorder must be considered.  Therefore, a remand is required for an adequate opinion addressing whether the Veteran's PTSD and/or his major depressive disorder are the result of his active duty service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed PTSD and major depressive disorder and whether either disability began during active service including any incident of service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the various statements by the Veteran, including those at the January 2011 VA Travel Board hearing; the August 2008 Formal Finding noting unavailable morning reports and an inability to verify the Veteran's stressor; post-service VA treatment records; and the December 2004 VA examination report.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether any acquired psychiatric disorder began during active service or is related to any incident of service.

e.  In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

f.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



